           Case 1:19-cv-02050-ER Document 57 Filed 05/06/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ZHI ZHONG QIU,

                               Plaintiff,

                        against                                    ORDER OF DISMISSAL

ROBERT DIAMOND, JR., and ATLAS                                          19 Civ 2050 (ER)
MERCHANT CAPITAL LLC,

                               Defendants.


Ramos, D.J.:

                                                                             -captioned action for

breach of contract, unjust enrichment, and quantum meruit by filing a complaint. Doc. 1. In the

complaint, Qiu describes                                            a

and as

         Id. ¶¶ 2, 7. On May 29, 2019, Atlas moved to dismiss the instant action on the grounds

                                       ew York Statute of Frauds and contradicted by the record.

See generally Docs. 34, 35. On February 27, 2020, the Court denied that motion in its entirety.

See generally Doc. 45. Subsequently, Atlas advised the Court that it lacks subject matter

jurisdiction to hear this case. According to Atlas, although the complaint asserted jurisdiction

based on diversity of citizenship, such jurisdiction is in fact lacking because both plaintiff, a

citizen of Hong Kong, and Atlas, a limited liability company with a member that is a citizen of

the Cayman Islands, are citizens of foreign states. See Doc. 51 at 2. In what can only be



dismiss which motion was extensively briefed by the parties         did Atlas or its counsel take the

time to assure that its citizenship was accurately described in the complaint.
           Case 1:19-cv-02050-ER Document 57 Filed 05/06/20 Page 2 of 5



                          belated representation as to its citizenship, Qiu does not contest that this

Court lacks subject matter jurisdiction. On April 22, 2020, Qiu submitted a letter requesting an

order dismissing the instant action without prejudice for lack of subject matter jurisdiction,

pursuant to Federal Rule of Civil Procedure 41(a)(2). See Doc. 54. At the same time, however,

Qiu also seeks that the order include an award of costs incurred in defending aga

previous motion to dismiss. See id. On April 29, 2020, Atlas filed a letter consenting to the

dismissal of the action without prejudice, but opposing the request for costs. See Doc. 56. For

                                                a dismissal without prejudice pursuant to Rule

41(a)(2) is GRANTED, but his request for costs is DENIED.

III.    DISCUSSION

        Rule 41(a)(2) of the Federal Rules of Civil Procedure provides that, except as otherwise



                                                                        Unless the order states

otherwise, a Rule 41(a)(2) dismissal is without prejudice. Id. Rule 41(a)(2) dismissals are not a

matter of right, but are at the                            Pa                                       ,

901 F.3d 105, 108 (2d Cir. 2018).

should grant a dismissal pursuant to Rule 41(a)(2) absent a showing that defendants will suffer

                                    Simon J. Burchett Photography, Inc. v. A.P. Moller Maersk

A/S, No. 19 Civ. 1576 (KPF), 2020 WL 1285511 at *2 (S.D.N.Y. Mar. 17, 2020) (internal

citation and quotation marks omitted). Here, the parties agree that the action should be




                                                   2
          Case 1:19-cv-02050-ER Document 57 Filed 05/06/20 Page 3 of 5



dismissed without prejudice pursuant to Rule 41(a)(2). The Court will not disturb that condition

of voluntary dismissal.



Atlas has the better end of the argument. Under the well-

responsible for their own att                                                          Colombrito

v. Kelly, 764 F.2d 122, 133-34 (2d Cir. 1985). That rule may, however, be altered by statute, or

                                                                                         Castillo

Grand, LLC v. Sheraton Operating Corp., 719 F.3d 120 (2d Cir. 2013) (internal citations and

quotation marks omitted). While Qiu correctly cites Colombrito

awards are often made when a plaintiff dismisses a suit without p

id. at 133, that case also notes that such awards are generally made to the defendant. Indeed, the

Second Circuit Court of Appeals explained in Colombrito that the goal of such awards is to

compensate the defendant for their

                                                           Id (emphasis added). Other courts in

this district have also held that the focus of the analysis on a motion for voluntary dismissal

under Rule 41(a)(2) is the prejudice to the defendant. See A.P. Moller Maersk, 2020 WL

1285511 at *1 (internal citation and quotation marks omitted); see also 9 WRIGHT & MILLER,

FED. PRAC. & PROC. CIV

court upon the granting of a motion for a voluntary dismissal under Rule 41(a)(2) generally are

                                       Indeed, Qiu himself acknowledges that he could find no

legal authority for an award of costs to a plaintiff in a Rule 41(a)(2) dismissal. See Doc. 54 at 1.

       Against that backdrop and c

                     for his request for costs. In the sole case cited by Qiu, the defendant moved



                                                 3
            Case 1:19-cv-02050-ER Document 57 Filed 05/06/20 Page 4 of 5



to dismiss for lack of subject matter jurisdiction after three years of discovery and after

                                                         Castillo Grand, LLC, 719 F.3d at 122.

The district court below nevertheless awarded the defendant                                   Id. at 121



that § 1919 does not provide a statutory exception to the                                          the

other costs. Id. at 122; see also Oster v. Rubinstein, 142 F. Supp. 620, 621 (S.D.N.Y. 1956)

(awarding deposition-

j                                                                           Similarly, Qiu has cited

no legal authority for an award of costs to a plaintiff pursuant to § 1919.

arguments                             equitable powers to award costs under common law

principles, fare no better. Castillo, 719 F.3d at 124. Specifically, Qiu contends that Atlas knew

or should have known about the facts indicating the lack of diversity jurisdiction, but waited to

raise it only after it failed to get the case dismissed on the merits. However, while ignorance of

its own citizenship, at the very least, reflects abject negligence, nothing in the record suggests

that Atlas intentionally or tactically withheld the jurisdictional issue, nor does Qiu point to any

tactical advantage to be gained by Atlas by not raising it earlier. In any event,

ignores the fact that it is his burden as the party asserting subject matter jurisdiction, to prove by

a preponderance of the evidence that it exists. Furthermore, the Supreme Court has held that a

motion to dismiss for lack of subject matter jurisdiction may be raised by a party, or even by the

Court sua sponte, at any stage in the litigation. See Arbaugh v. Y&H Corp., 546 U.S. 500, 506-

                                         -trial motion for dismissal for lack of subject matter

jurisdiction). For the foregoing reasons, the Court finds that on the facts of this case, an award of

costs is not warranted under common law principles.



                                                   4
            Case 1:19-cv-02050-ER Document 57 Filed 05/06/20 Page 5 of 5




         Accordingly, the Court, having reviewed the submissions of the parties, hereby dismisses

the action without prejudice pursuant to Fed. R. Civ. P. 41(a)(2).1

It is SO ORDERED.

Dated:      May 6, 2020
            New York, New York
                                                                         ______________________
                                                                         Edgardo Ramos, U.S.D.J.




1
  The Court notes that while a plaintiff generally has, in the context of a Rule 41(a)(2) dismissal,
between accepting the conditions and obtaining dismissal and, if [it] feels that the conditions are too burdensome,
withdrawing [its] dismissal motion and proceeding with the case on the merits,                        , 901 F.3d at 109,
that choice is foreclosed in the present case by Rule 12(h)(3), which
time that it lacks subject-matter jurisdiction, the court must dismiss the action. See Ruhrgas AG v. Marathon Oil
Co., 526 U.S. 574, 5                      -matter delineations must be policed by the courts on their own


                                                           5
